Citation Nr: 0406556	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  01-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than June 22, 1998, 
for the grant of service connection for pulmonary impairment 
due to tuberculosis, chronic obstructive pulmonary disease 
(COPD), and a history of pneumonia, for the purpose of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in March 1963 
following over twenty years of active military service.  He 
died in September 2000.  It has been determined that the 
appellant, the veteran's surviving spouse, is entitled to 
receive dependency and indemnity compensation benefits as the 
result of service connection for the cause of the veteran's 
death.

Prior to his death, the veteran had perfected an appeal of 
the issue of entitlement to an effective date earlier than 
June 22, 1998, for the grant of service connection for 
pulmonary impairment due to tuberculosis, chronic obstructive 
pulmonary disease (COPD), and a history of pneumonia.  The 
appeal remained pending at the time of the veteran's death.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) that, in pertinent part, denied the 
appellant's claim for accrued benefits.  That claim was based 
upon the veteran's earlier effective date claim noted above.  

In September 2003, the appellant appeared before the 
undersigned at a Travel Board hearing conducted at the RO.  
The transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.   


FINDINGS OF FACT

1.  On October 11, 1967, the veteran filed a claim of 
entitlement to service connection for tuberculosis.  In 
November 1967, the RO directed a letter to the veteran that 
requested that he provide a statement from his doctor showing 
the date tuberculosis was first diagnosed.  The veteran 
failed to respond to that request for information.  

3.  In February 1968, the RO disallowed the veteran's claim 
of entitlement to service connection for tuberculosis on the 
basis of his failure to furnish requested evidence.  The 
veteran was provided notice of the disallowance through a 
letter sent to his last known address.  

4.  A claim for entitlement to service connection for 
tuberculosis was received by the RO on June 22, 1998. 

5.  A rating decision dated in June 1999 granted service 
connection for pulmonary impairment due to tuberculosis, 
chronic obstructive pulmonary disease (COPD), and a history 
of pneumonia, effective June 22, 1998, the date of receipt of 
the veteran's second claim. 

6.  At the time of the veteran's death in September 2000 
there remained pending an appeal of the denial of a claim of 
entitlement to an effective date earlier than June 22, 1998, 
for the grant of service connection for pulmonary impairment 
due to tuberculosis.  In September 2000, the appellant filed 
a claim for accrued benefits based upon the veteran's pending 
claim for an earlier effective date.  




CONCLUSION OF LAW

There is no legal basis for granting accrued benefits for any 
period of time prior to June 22, 1998.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to an effective date 
earlier than June 22, 1998, for the grant of service 
connection for pulmonary impairment due to tuberculosis, 
chronic obstructive pulmonary disease (COPD), and a history 
of pneumonia, for accrued benefits purposes.  She notes that 
the veteran, her late husband, had filed a claim for 
entitlement to service connection for tuberculosis in October 
1967, and avers that he never received notice that any action 
had been taken on the claim.  She contends that the 1967 
claim remained open until the eventual grant of service 
connection for the pulmonary disorder in June 1999.  She 
argues that because the 1967 claim had remained open, the 
date of the filing of that 1967 claim should serve as the 
effective date for the grant of service connection for 
pulmonary impairment.  The appellant and her representative 
note that although the RO had found that the veteran had been 
given notice of the disallowance of the 1967 claim in 
February 1968, their review of the claims file failed to 
produce any evidence of the February 1968 notice.  

The appellant contends that she is entitled to accrued 
benefits based upon the establishment of service connection 
for the veteran's pulmonary disorder earlier than June 22, 
1998.  Se argues that service connection should date back to 
at least 1967, when the veteran initially applied for service 
connection for tuberculosis.  She asserts that the RO had 
failed to provide the veteran with notice of a denial, and 
that his claim remained open until it was eventually granted 
in October 2000.  

The Board initially notes that the claimant properly filed an 
application for accrued benefits within one year after the 
date of the veteran's death.  See 38 C.F.R. § 3.1000 (c).  In 
analyzing the claim for an effective date earlier than June 
22, 1998, for service-connected pulmonary impairment due to 
tuberculosis, chronic obstructive pulmonary disease (COPD), 
and a history of pneumonia, for purposes of accrued benefits, 
the Board observes that accrued benefits may be paid to a 
spouse for a period not to exceed two years prior to the 
veteran's death if the veteran was entitled to periodic 
monetary benefits at death under existing ratings or 
decisions, or based on evidence on file at the date of death.  
38 C.F.R. § 3.1000 (a).  

Thus, a surviving spouse may claim accrued benefits by 
asserting the veteran's entitlement to certain periodic 
monetary benefits.  Lathan v. Brown, 7 Vet. App. 42, 52 
(1994); Zevalkink v. Brown, 6 Vet. App. 483, 490- 91 (1994), 
aff'd 102 F.3d 1236 (Fed. Cir. 1996), cert. denied 117 S. Ct. 
2478 (1997).  In other words, because the appellant's claim 
is derivative of the veteran's claim that was pending at the 
time of his death, her entitlement is limited to the 
entitlement arising from the veteran's claim.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  One potential category 
of accrued benefits, the type claimed here, is VA 
compensation due to a veteran at the date of the veteran's 
death by virtue of the veteran's potential entitlement to an 
earlier effective date for the award of such compensation.  

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.  
See also Sharp v. Principi, No. 01-1925 (U.S. Vet. App. Jan. 
21, 2004)  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (1967 and 
2003).  In addition, when requested information is not 
furnished within one year claims are considered abandoned.  
See 38 C.F.R. § 3.158 (1967 and 2003).

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a 
claim for the benefit shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2003).  

The evidence in the claims folder supports the following 
factual findings.  On October 11, 1967, the veteran filed a 
claim of entitlement to service connection for tuberculosis.  
In November 1967, the RO directed a letter to the veteran 
that requested that he provide a statement from his doctor 
showing the date tuberculosis was first diagnosed.  This 
letter was sent to the veteran's last known address of 
record, and there is no indication that it was returned as 
undeliverable  There is no evidence that the veteran 
responded to the November 1967 request for information.  

The claims folder does not contain a copy of any particular 
notice letter that was sent to the veteran informing him of 
the denial of his claim of service connection for 
tuberculosis and the reasons for the denial.  Of record, 
however, is a VA Form 21-6798, Award or Disallowance of 
Disability Claim, signed by an RO adjudicator on February 7, 
1968.  

An explanation of the worksheet, the meaning of its parts, 
and a description of duties relating to the preparation of 
awards and disallowances can be found in the version of M21-1 
in effect at the time that the RO rendered its February 1968 
rating action at chapters fifteen, sixteen, and twenty-three.  
The worksheet served as the written communication between RO 
adjudicators and the group known as "Input," who processed 
awards and disallowances.  See M21-1, paragraphs 15.03, 
15.26, and 15.27.  The Input group was responsible for 
typing, sending, and making copies of the rating decision and 
notice letters on a magnetic strip to be sent to the Hines 
Data Processing Center (DPC) for storage.  See M21-1, 
paragraphs 15.26, 15. 27, 16.02, 16.03, and 23.11.  The 
worksheet provided the typists with critical information 
about each case in a standard format. Id.

In the present case, the Award or Disallowance of Disability 
Claim worksheet completed by the RO adjudicator on February 
7, 1968 indicated that the veteran's compensation claim was 
to be disallowed, and that the reason for the disallowance 
was a "failure to furnish requested evidence."  The 
worksheet instructed Input to notify the veteran of the 
disallowance at his last known address of record using form 
letter FL 21-822.  The worksheet was authorized on February 
12, 1968 and was sent to DPC on February 16, 1968.  

As noted above, the claims file does not contain a copy of 
the notice letter that was sent to the veteran as directed by 
the Award or Disallowance of Disability Claim worksheet.  
Nevertheless, in such a situation the Board must recognize 
that principles of administrative regularity.  Those 
principles dictate a presumption that government officials 
have properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  The law presumes the 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  The statements of the 
veteran and the appellant that the veteran did not receive 
the communication, standing alone, is not the type of clear 
evidence to the contrary which is sufficient to rebut the 
presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 
271 (1994).  An example of an instance when "clear evidence 
to the contrary" has been interpreted is evidence that the 
document in question had been mailed to an incorrect address.  
See Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (citing 
Piano v. Brown, 5 Vet. App. 25, 27 (1993) (per curiam).  That 
is not the case here.  The VA Form 21-6798 worksheet 
indicates that the notice letter was sent to the veteran's 
last known address of record.  

Based upon the foregoing evidence, the Board finds that the 
veteran had failed to furnish requested information to the RO 
within one year of that request.  As such, his 1967 claim 
must be considered to have been abandoned.  38 C.F.R. § 
3.158.  The Board finds further that VA provided the veteran 
with proper notice in February 1968 of the administrative 
disallowance of his claim of entitlement to service 
connection for tuberculosis based upon his failure to provide 
the requested evidence.  The veteran did not file a notice of 
disagreement with that decision within one year from the date 
of that notice and it became final.  38 U.S.C.A. 4005(c) 
(West 1964); 38 C.F.R. §§ 3.104, 19.153 (1968).  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  

A subsequent claim of entitlement to service connection for 
tuberculosis was received by the RO on June 22, 1998.  A 
rating decision dated in June 1999 granted service connection 
for pulmonary impairment due to tuberculosis, chronic 
obstructive pulmonary disease (COPD), and a history of 
pneumonia.  An effective date of June 22, 1998, the date of 
receipt of the veteran's second claim, was assigned as the 
effective date of that grant of service connection under the 
provisions of 38 C.F.R. § 3.400(q)(1)(ii).  

As noted above, the veteran had perfected an appeal of the 
issue of entitlement to an effective date earlier than June 
22, 1998, for the grant of service connection for pulmonary 
impairment due to tuberculosis, chronic obstructive pulmonary 
disease (COPD), and a history of pneumonia; and, the appeal 
remained pending at the time of the veteran's death in 
September 2000.

Again, the appellant argues that the veteran was not provided 
proper and timely notice of the denial of his claim of 
service connection for tuberculosis in 1967.  While the Board 
fully understands the appellant's argument, the presumption 
is that the veteran was provided with such notice, and 
adequate evidence was not submitted to rebut this 
presumption; and, in any event, applicable law simply does 
not permit payment of accrued benefits for any period of time 
prior to the date two years prior to a veteran's death.  In 
this case, the veteran died in September 2000, so the date of 
any additional payment can be no earlier than September 1998, 
and certainly no earlier than June 1998.  

In sum, for the purpose of accrued benefits, the appellant is 
not entitled to an earlier effective date than June 22, 1998, 
for the grant of service connection for pulmonary impairment 
due to tuberculosis, chronic obstructive pulmonary disease 
(COPD), and a history of pneumonia.  38 U.S.C.A §5107 (West 
2002).

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Therefore, the claim must be denied or 
the appeal terminated because of the absence of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Finally, the Board notes that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is not applicable in cases such 
as this where the law as mandated by statute, and not the 
evidence, is dispositive of the claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).




ORDER

Entitlement to an effective date earlier than June 22, 1998, 
for the grant of service connection for pulmonary impairment 
due to tuberculosis, chronic obstructive pulmonary disease 
(COPD), and a history of pneumonia, for the purpose of 
accrued benefits, is denied.




	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



